DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed April 15, 2022 has been entered. Claims 1-8 remain pending in the application. 


Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered.

Regarding Applicant’s (REMARKS pages 6-7) for references for supporting “well known” in previous Office Action, Examiner withdraws the “well known” in this Office Action. 

Regarding Applicant’s arguments (REMARKS pages 8-10) about newly added limitation in amendment for claims 1, 7, and 8 are moot based on the new ground rejections. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (PCT No. WO2019185739, hereafter Steiner) in view of Kim et al. (U.S. Patent No. 10620306, hereafter Kim).
Regarding claim 1, Steiner discloses that a method for signal evaluation (col.4 lines 5-6 from bottom) in a locating system (col.7 line 10 from bottom) that includes multiple radar sensors (col.7 line 5) whose locating ranges overlap (col.7 line 6) one another, the method comprising: 
evaluating (col.8 line 1 from bottom, extract target) a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.9 lines 5-6, 10-11, 15; The considered range is on cell-basis.); and 
for at least one of the non-empty distance cells (col.9 lines 13-15): 
selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classifying an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.);
wherein absolute values of amplitudes at vertices of peaks in a d-v space of one of the radar sensors provide indications for a ratio of signal strengths of radar beams {col.19 lines 15-16, (1.14), velocity is for the absolute values of the amplitude, target position; col.20 Eq.(1.14), two components of the velocity of a target}, which are then used to compute an amplitude distribution expected in the one of the radar sensors [col.19 lines 16-17, 20, expected, velocity; col.20 Eqs.(1.15)-(1.16); distribution is represented by velocity as the function (x,y)], wherein for a consistency check, the expected amplitude distribution is compared to an amplitude distribution that the radar sensor has actually measured (col.19 line 20-21, error from comparison, expected, measured), and wherein when a deviation results, the deviation is corrected by varying an assumed ratio of the signal strengths [col.20 line 1 from bottom, velocity deviation; col.21 Eq.(1.17) (deviation), lines 103 from bottom (adjustment for correct, weighting for varying)], so as to establish whether the reflectivity of the objects is different for signals of the one of the radar sensors than for signals of another of the radar sensors (col.21 line 7 from bottom, improve, estimation, target position), and 
wherein the multiple radar sensors include at least three radar sensors, one of which is also offset in a vertical direction relative to two of the other radar sensors, so that direction angles at which the objects are located by the radar sensors vary in an azimuth and in an elevation (Fig.1),  
However, Steiner does not explicitly disclose elevation information collection. In the same field of endeavor, Kim discloses that
wherein by detecting differences in a radar cross section for different elevation angles (col.7 lines 32-36, cross-sectional, elevation direction, difference Δt2), a more differentiated object classification is provided to distinguish between different objects (col.11 lines 35-39, different elevation angles, 3D, height, object, distance, azimuth, relative speed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner with the teachings of Kim to collect elevation information in radar measurement. Doing so would extract three-dimensional information about the environment based on received radar signal, as recognized by Kim (col.1 lines 51-54). 

Regarding claim 2, which depends on claim 1, Steiner discloses that in the method,
the classification of the object configuration includes a determination of a number of objects in the nonempty distance cell of the first one of the radar sensors (col.14 lines 1-5).

Regarding claim 3, which depends on claims 1-2, Steiner discloses that in the method, 
when multiple objects are situated in the same distance cell for one of the radar sensors, an angle estimation for determining direction angles for the multiple objects is carried out using a radar sensor for which the multiple objects are situated in separate distance cells (col.15 lines 1-2 and equations 1.4 - 1.10; col.16 lines 2-3).

Regarding claim 4, which depends on claims 1-2, Steiner discloses that in the method,
when multiple objects are situated in the same distance cell for one of the radar sensors, information of the one of the radar sensors is 101020792.115utilized to carry out an enhanced dual target angle estimation using another of the radar sensors (col.15 lines 1-2 and equations 1.4 - 1.10; col.16 lines 2-3).

Regarding claim 5, which depends on claim 1, Steiner discloses that in the method,
the classification of the object configuration includes a comparison of radar cross sections of an object that is located by multiple of the radar sensors (col.9 lines 10-19), based on signal strengths received from the multiple of the radar sensors (col.9 line 4).

Regarding claim 6, which depends on claims 1 and 5, Steiner discloses that in the method,
a hypothesis concerning a type of located object is made based on the comparison of the radar cross sections (col.16 lines 2-3).


Regarding claim 7, Steiner discloses that a locating system (col.7 line 10 from bottom) for a motor vehicle (col.11 line 2 from bottom), comprising: 
multiple radar sensors (col.7 line 5), wherein locating ranges of the multiple radar sensors overlap one another (col.7 line 6; Fig.11); and 
an evaluation unit (col.7 line 10-11, localization device) configured to performing the following: 
evaluating a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.8 line 1 from bottom; col.9 lines 5-6, 10-11, 15. The considered range is on cell-basis.); and 
for at least one of the non-empty distance cells (col.9 lines 13-15): 
selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classify an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.);
 wherein absolute values of amplitudes at vertices of peaks in a d-v space of one the radar sensors provide indications for a ratio of signal strengths of radar beams [col.19 lines 15-16, (1.14), velocity is for the absolute values of the amplitude, target position; col.20 Eq.(1.14), two components of the velocity of a target], which are then used to compute an amplitude distribution expected in the one of the radar sensors [col.19 lines 16-17, 20, expected, velocity; col.20 Eqs.(1.15)-(1.16); distribution is represented by velocity as the function (x,y)], wherein for a consistency check, the expected amplitude distribution is compared to an amplitude distribution that the radar sensor has actually measured (col.19 line 20-21, error from comparison, expected, measured), and wherein when a deviation results, the deviation is corrected by varying an assumed ratio of the signal strengths [col.20 line 1 from bottom, velocity deviation; col.21 Eq.(1.17) (deviation), lines 103 from bottom (adjustment for correct, weighting for varying)], so as to establish whether the reflectivity of the objects is different for signals of the one of the radar sensors than for signals of another of the radar sensors (col.21 line 7 from bottom, improve, estimation, target position), and 
wherein the multiple radar sensors include at least three radar sensors, one of which is also offset in a vertical direction relative to two of the other radar sensors, so that direction angles at which the objects are located by the radar sensors vary in an azimuth and in an elevation (Fig.1), 
However, Steiner does not explicitly disclose elevation information collection. In the same field of endeavor, Kim discloses that
wherein by detecting differences in a radar cross section for different elevation angles (col.7 lines 32-36, cross-sectional, elevation direction, difference Δt2), a more differentiated object classification is provided to distinguish between different objects (col.11 lines 35-39, different elevation angles, 3D, height, object, distance, azimuth, relative speed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner with the teachings of Kim to collect elevation information in radar measurement. Doing so would extract three-dimensional information about the environment based on received radar signal, as recognized by Kim (col.1 lines 51-54). 


Regarding claim 8, Steiner discloses that a non-transitory machine-readable storage medium (col.23 lines 8-10), on which is stored a computer program (col.4 line 4, store, computer program), which is executable by a processor (col.7 line 7 from bottom), comprising:
a program code arrangement having program code (col.23 line 6 from bottom) for providing signal evaluation (col.4 lines 5-6 from bottom) in a locating 101020792.116system (col.7 line 10 from bottom) that includes multiple radar sensors (col.7 line 5) whose locating ranges overlap one another (col.7 line 6), by performing the following: 
evaluating a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.8 line 1 from bottom; col.9 lines 5-6, 10-11, 15. The considered range is on cell-basis.); and 
for at least one of the non-empty distance cells (col.9 lines 13-15): 
selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classifying an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.).
wherein absolute values of amplitudes at vertices of peaks in a d-v space of one of the radar sensors provide indications for a ratio of signal strengths of radar beams [col.19 lines 15-16, (1.14), velocity is for the absolute values of the amplitude, target position; col.20 Eq.(1.14), two components of the velocity of a target], which are then used to compute an amplitude distribution expected in the one of the radar sensors [col.19 lines 16-17, 20, expected, velocity; col.20 Eqs.(1.15)-(1.16); distribution is represented by velocity as the function (x,y)], wherein for a consistency check, the expected amplitude distribution is compared to an amplitude distribution that the radar sensor has actually measured (col.19 line 20-21, error from comparison, expected, measured), and wherein when a deviation results, the deviation is corrected by varying an assumed ratio of the signal strengths [col.20 line 1 from bottom, velocity deviation; col.21 Eq.(1.17) (deviation), lines 103 from bottom (adjustment for correct, weighting for varying)], so as to establish whether the reflectivity of the objects is different for signals of the one of the radar sensors than for signals of another of the radar sensors (col.21 line 7 from bottom, improve, estimation, target position), and 
wherein the multiple radar sensors include at least three radar sensors, one of which is also offset in a vertical direction relative to two of the other radar sensors, so that direction angles at which the objects are located by the radar sensors vary in an azimuth and in an elevation (Fig.1), 
However, Steiner does not explicitly disclose elevation information collection. In the same field of endeavor, Kim discloses that
wherein by detecting differences in a radar cross section for different elevation angles (col.7 lines 32-36, cross-sectional, elevation direction, difference Δt2), a more differentiated object classification is provided to distinguish between different objects (col.11 lines 35-39, different elevation angles, 3D, height, object, distance, azimuth, relative speed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner with the teachings of Kim to collect elevation information in radar measurement. Doing so would extract three-dimensional information about the environment based on received radar signal, as recognized by Kim (col.1 lines 51-54). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648